 

Exhibit 10.2

 

Execution Version

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of February 7, 2019 by and between RMG Acquisition Corp., a Delaware
corporation (the “Company”), and American Stock Transfer & Trust Company, LLC, a
New York limited liability trust company (the “Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-228849 (the
“Registration Statement”) and prospectus (the “Prospectus”) for the initial
public offering of the Company’s units (the “Units”), each of which consists of
one share of the Company’s Class A common stock, par value $0.0001 per share
(the “Common Stock”), and one-third of one warrant, each whole warrant entitling
the holder thereof to purchase one share of Common Stock (such initial public
offering hereinafter referred to as the “Offering”), has been declared effective
as of the date hereof by the U.S. Securities and Exchange Commission; and

 

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Deutsche Bank Securities Inc. as representative
(the “Representative”) of the several underwriters (the “Underwriters”) named
therein; and

 

WHEREAS, as described in the Prospectus, $200,000,000 of the gross proceeds of
the Offering and sale of the Private Placement Warrants (as defined in the
Underwriting Agreement) (or $230,000,000 if the Underwriters’ over-allotment
option is exercised in full) will be delivered to the Trustee to be deposited
and held in a segregated trust account located at all times in the United States
(the “Trust Account”) for the benefit of the Company and the holders of the
Common Stock included in the Units issued in the Offering as hereinafter
provided (the amount to be delivered to the Trustee (and any interest
subsequently earned thereon) is referred to herein as the “Property,” the
stockholders for whose benefit the Trustee shall hold the Property will be
referred to as the “Public Stockholders,” and the Public Stockholders and the
Company will be referred to together as the “Beneficiaries”); and

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $7,000,000, or $8,050,000 if the Underwriters’ over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions that will be payable by the Company to the Underwriters upon and
concurrently with the consummation of the Business Combination (as defined
below) (the “Deferred Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

  

NOW THEREFORE, IT IS AGREED:

 

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

 

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in the Trust Account established by the Trustee in the
United States at Deutsche Bank Trust Company Americas and at a brokerage
institution selected by the Trustee that is reasonably satisfactory to the
Company;

 

 1 

 

 

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

 

(c) In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property in United States government securities within the meaning
of Section 2(a)(16) of the Investment Company Act of 1940, as amended, having a
maturity of 180 days or less, or in money market funds meeting the conditions of
paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7 promulgated under the
Investment Company Act of 1940, as amended (or any successor rule), which invest
only in direct U.S. government treasury obligations, as determined by the
Company; the Trustee may not invest in any other securities or assets, it being
understood that the Trust Account will earn no interest while account funds are
uninvested awaiting the Company’s instructions hereunder;

 

(d) Collect and receive, when due, all interest or other income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

  

(e) Promptly notify the Company and the Representative of all communications
received by the Trustee with respect to any Property requiring action by the
Company;

 

(f) Supply any necessary information or documents as may be requested by the
Company (or its authorized agents) in connection with the Company’s preparation
of the tax returns relating to assets held in the Trust Account;

 

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;

 

(h) Render to the Company monthly written statements of the activities of, and
amounts in, the Trust Account reflecting all receipts and disbursements of the
Trust Account;

 

(i) Commence liquidation of the Trust Account only after and promptly after
(x) receipt of, and only in accordance with, the terms of a letter from the
Company (“Termination Letter”) in a form substantially similar to that attached
hereto as either Exhibit A or Exhibit B, as applicable, signed on behalf of the
Company by its Chief Executive Officer, President, Chief Operating Officer,
Chief Financial Officer, Secretary or Chairman of the board of directors of the
Company (the “Board”) or other authorized officer of the Company, and complete
the liquidation of the Trust Account and distribute the Property in the Trust
Account, including interest not previously released to the Company to pay its
franchise and income taxes as well as expenses relating to the administration of
the Trust Account, only as directed in the Termination Letter and the other
documents referred to therein, or (y) upon the date which is the later of (i) 24
months after the closing of the Offering and (ii) such later date as may be
approved by the Company’s stockholders in accordance with the Company’s amended
and restated certificate of incorporation, if a Termination Letter has not been
received by the Trustee prior to such date, in which case the Trust Account
shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B and the Property in the Trust Account,
including interest not previously released to the Company to pay its franchise
and income taxes as well as expenses relating to the administration of the Trust
Account (less up to $100,000 of interest that may be released to the Company to
pay dissolution expenses), shall be distributed to the Public Stockholders of
record as of such date; provided, however, that in the event the Trustee
receives a Termination Letter in a form substantially similar to Exhibit B
hereto, or if the Trustee begins to liquidate the Property because it has
received no such Termination Letter by the date specified in clause (y) of this
Section 1(i), the Trustee shall keep the Trust Account open until twelve (12)
months following the date the Property has been distributed to the Public
Stockholders;

 

 2 

 

 

(j) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C, withdraw
from the Trust Account and distribute to the Company the amount of interest
earned on the Property requested by the Company to cover (i) expenses relating
to the administration of the Trust Account and (ii) any income or franchise tax
obligation owed by the Company as a result of assets of the Company or interest
or other income earned on the Property, which amount shall be delivered directly
to the Company by electronic funds transfer or other method of prompt payment,
and the Company shall forward such payment to the relevant taxing authority;
provided, however, that to the extent there is not sufficient cash in the Trust
Account to pay such tax obligation, the Trustee shall liquidate such assets held
in the Trust Account as shall be designated by the Company in writing to make
such distribution so long as there is no reduction in the principal amount
initially deposited in the Trust Account; provided, further, that if the tax to
be paid is a franchise tax, the written request by the Company to make such
distribution shall be accompanied by a copy of the franchise tax bill from the
State of Delaware for the Company and a written statement from the Chief
Executive Officer of the Company setting forth the actual amount payable. The
written request of the Company referenced above shall constitute presumptive
evidence that the Company is entitled to said funds, and the Trustee shall have
no responsibility to look beyond said request;

 

(k) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D, the
Trustee shall distribute to the Public Stockholders of record as of such date
the amount requested by the Company to be used to redeem shares of Common Stock
from Public Stockholders properly submitted in connection with a stockholder
vote to approve an amendment to the Company’s amended and restated certificate
of incorporation to modify the substance or timing of the Company’s obligation
to redeem 100% of its public shares of Common Stock if the Company has not
consummated an initial Business Combination (as defined below) within such time
as is described in the Company’s amended and restated certificate of
incorporation. The written request of the Company referenced above shall
constitute presumptive evidence that the Company is entitled to distribute said
funds, and the Trustee shall have no responsibility to look beyond said request;
and

 

(l) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Section 1(i), (j) or (k) above.

 

 3 

 

 

2. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

 

(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman of the Board, President, Chief Operating Officer, Chief
Executive Officer, Chief Financial Officer or Secretary. In addition, except
with respect to its duties under Sections 1(i), 1(j) and 1(k) hereof, the
Trustee shall be entitled to rely on, and shall be protected in relying on, any
verbal or telephonic advice or instruction which it, in good faith and with
reasonable care, believes to be given by any one of the persons authorized above
to give written instructions, provided that the Company shall promptly confirm
such instructions in writing;

 

(b) Subject to Section 4 hereof, hold the Trustee and its employees, officers
and directors (each, an “Indemnified Person”) harmless and indemnify the
Indemnified Person from and against any and all expenses, including reasonable
counsel fees and disbursements, or losses suffered by the Indemnified Person in
connection with any action taken by it hereunder and in connection with any
action, suit or other proceeding brought against the Indemnified Person
involving any claim, or in connection with any claim or demand, which in any way
arises out of or relates to this Agreement, the services of the Trustee
hereunder, or the Property or any interest earned on the Property, except for
expenses and losses resulting from the Trustee’s gross negligence, bad faith or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable judgment). Promptly after the receipt by the Trustee of
notice of demand or claim or the commencement of any action, suit or proceeding,
pursuant to which the Trustee intends to seek indemnification under this
Section 2(b), it shall notify the Company in writing of such claim (hereinafter
referred to as the “Indemnified Claim”). The Trustee shall have the right to
conduct and manage the defense against such Indemnified Claim; provided that the
Trustee shall obtain the consent of the Company with respect to the selection of
counsel, which consent shall not be unreasonably withheld or delayed. The
Trustee may not agree to settle any Indemnified Claim without the prior written
consent of the Company, which such consent shall not be unreasonably withheld or
delayed. The Company may participate in such action with its own counsel;

 

(c) Pay the Trustee the fees set forth on Schedule A hereto, including an
initial acceptance fee, annual administration fee, and transaction processing
fee which fees shall be subject to modification by the parties from time to
time. It is expressly understood that the Property shall not be used to pay such
fees unless and until it is distributed to the Company pursuant to Sections
1(i) through 1(j) hereof. The Company shall pay the Trustee the initial
acceptance fee and the first annual administration fee at the consummation of
the Offering. The Trustee shall refund to the Company the monthly fee (on a pro
rata basis) with respect to any period after the liquidation of the Trust
Account. The Company shall not be responsible for any other fees or charges of
the Trustee except as set forth in this Section 2(c), Schedule A and as may be
provided in Section 2(b) hereof;

 

(d) In connection with any vote of the Company’s stockholders regarding a
merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination involving the Company and one or
more businesses (the “Business Combination”), provide to the Trustee an
affidavit or certificate of the inspector of elections for the stockholder
meeting verifying the vote of such stockholders regarding such Business
Combination;

 

 4 

 

 

(e) Provide the Representative with a copy of any Termination Letter(s) and/or
any other correspondence that is sent to the Trustee with respect to any
proposed withdrawal from the Trust Account promptly after it issues the same;

 

(f) Instruct the Trustee to make only those distributions that are permitted
under this Agreement, and refrain from instructing the Trustee to make any
distributions that are not permitted under this Agreement; and

 

(g) Within four (4) business days after the Underwriters exercise the
over-allotment option (or any unexercised portion thereof) or such
over-allotment option expires, provide the Trustee with a notice in writing of
the total amount of the Deferred Discount, which shall in no event be less than
$8,050,000.

 

3. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this Agreement and that which
is expressly set forth herein;

 

(b) Take any action with respect to the Property, other than as directed in
Section 1 hereof, and the Trustee shall have no liability to any third party
except for liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct;

 

(c) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

 

(d) Refund any depreciation in principal of any Property;

 

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

 

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the Trustee’s reasonable best judgment, except for the Trustee’s gross
negligence, fraud or willful misconduct. The Trustee may rely conclusively and
shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Trustee, which
counsel may be the Company’s counsel), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which the Trustee believes, in good faith and
with reasonable care, to be genuine and to be signed or presented by the proper
person or persons. The Trustee shall not be bound by any notice or demand, or
any waiver, modification, termination or rescission of this Agreement or any of
the terms hereof, unless evidenced by a written instrument delivered to the
Trustee, signed by the proper party or parties and, if the duties or rights of
the Trustee are affected, unless it shall give its prior written consent
thereto;

 

 5 

 

 

(g) Verify the accuracy of the information contained in the Registration
Statement;

 

(h) Provide any assurance that any Business Combination entered into by the
Company or any other action taken by the Company is as contemplated by the
Registration Statement;

 

(i) File information returns with respect to the Trust Account with any local,
state or federal taxing authority or provide periodic written statements to the
Company documenting the taxes payable by the Company, if any, relating to any
interest income earned on the Property;

 

(j) Prepare, execute and file tax reports, income or other tax returns and pay
any taxes with respect to any income generated by, and activities relating to,
the Trust Account, regardless of whether such tax is payable by the Trust
Account or the Company, including, but not limited to, franchise and income tax
obligations, except pursuant to Section 1(j) hereof; or

  

(k) Verify calculations, qualify or otherwise approve the Company’s written
requests for distributions pursuant to Sections 1(i), 1(j) and 1(k) hereof.

 

4. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

5. Termination. This Agreement shall terminate as follows:

 

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee, pending which the Trustee shall continue to act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed and has agreed to become subject to the
terms of this Agreement, the Trustee shall transfer the management of the Trust
Account to the successor trustee, including but not limited to the transfer of
copies of the reports and statements relating to the Trust Account, whereupon
this Agreement shall terminate; provided, however, that in the event that the
Company does not locate a successor trustee within ninety (90) days of receipt
of the resignation notice from the Trustee, the Trustee may submit an
application to have the Property deposited with any court in the State of New
York or with the United States District Court for the Southern District of New
York and upon such deposit, the Trustee shall be immune from any liability
whatsoever; or

 

 6 

 

 

(b) At such time that the Trustee has completed the liquidation of the Trust
Account and its obligations in accordance with the provisions of
Section 1(i) hereof (which section may not be amended under any circumstances)
and distributed the Property in accordance with the provisions of the
Termination Letter, this Agreement shall terminate except with respect to
Section 2(b).

 

6. Miscellaneous.

 

(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee shall rely upon all information supplied to it by the
Company, including, account names, account numbers, and all other identifying
information relating to a Beneficiary, Beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
expense resulting from any error in the information or transmission of the
funds.

 

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. This Agreement may be executed in several original or
facsimile counterparts, each one of which shall constitute an original, and
together shall constitute but one instrument.

 

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. This Agreement or any
provision hereof may only be changed, amended or modified (other than to correct
a typographical error) by a writing signed by each of the parties hereto.

 

(d) This Agreement or any provision hereof may only be changed, amended or
modified pursuant to Section 6(c) hereof with the Consent of the Stockholders,
it being the specific intention of the parties hereto that each of the Company’s
stockholders is, and shall be, a third party beneficiary of this
Section 6(d) with the same right and power to enforce this Section 6(d) as the
other parties hereto. For purposes of this Section 6(d), the “Consent of the
Stockholders” means receipt by the Trustee of a certificate from the inspector
of elections of the stockholder meeting certifying that either (i) the Company’s
stockholders of record as of a record date established in accordance with
Section 213(a) of the Delaware General Corporation Law, as amended (“DGCL”) (or
any successor rule), who hold sixty-five percent (65%) or more of all then
outstanding shares of the Common Stock and Class B common stock, par value
$0.0001 per share, of the Company voting together as a single class, have voted
in favor of such change, amendment or modification, or (ii) the Company’s
stockholders of record as of the record date who hold sixty-five percent (65%)
or more of all then outstanding shares of the Common Stock and Class B common
stock, par value $0.0001 per share, of the Company voting together as a single
class, have delivered to such entity a signed writing approving such change,
amendment or modification. No such amendment will affect any Public Stockholder
who has otherwise indicated his election to redeem his share of Common Stock in
connection with a stockholder vote sought to amend this Agreement. Except for
any liability arising out of the Trustee’s gross negligence, fraud or willful
misconduct, the Trustee may rely conclusively on the certification from the
inspector or elections referenced above and shall be relieved of all liability
to any party for executing the proposed amendment in reliance thereon.

 

 7 

 

 

(e) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, State of New York, for purposes
of resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.

 

(f) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile or email transmission:

 

if to the Trustee, to:

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attn: Relationship Management

 

with a copy to:

 

American Stock Transfer & Trust Company, LLC

48 Wall Street, 22nd Floor

New York, NY 10005

Attention: Legal Department

Email: legalteamAST@astfinancial.com

 

if to the Company, to:

 

RMG Acquisition Corp.
50 West Street, Suite 40C
New York, NY 10006
Attn: Robert S. Mancini
Chief Executive Officer

 

 8 

 

 

in each case, with copies to:

 

Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002

Attn.: Ryan J. Maierson

   Debbie P. Yee
Fax No.: (713) 546-5401

 

and

 

Deutsche Bank Securities Inc.
60 Wall Street, 42nd Floor
New York, NY 10005
Attn.: Ravi Raghunathan
Fax No.: (646) 666-3375

 

and

Weil, Gotshal & Manges LLP

767 5th Avenue

New York, NY 10153

Attn.: Alex Lynch

Fax No.: (212) 310-8007

 

(g) Each of the Company and the Trustee hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its obligations as contemplated hereunder. The Trustee acknowledges and
agrees that it shall not make any claims or proceed against the Trust Account,
including by way of set-off, and shall not be entitled to any funds in the Trust
Account under any circumstance.

 

(h) This Agreement is the joint product of the Trustee and the Company and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of such parties and shall not be construed for or against any party
hereto.

 

(i) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of a signed counterpart of this
Agreement by facsimile or electronic transmission shall constitute valid and
sufficient delivery thereof.

 

(j) Each of the Company and the Trustee hereby acknowledges and agrees that the
Representative, on behalf of the Underwriters, is a third party beneficiary of
this Agreement.

 

(k) Except as specified herein, no party to this Agreement may assign its rights
or delegate its obligations hereunder to any other person or entity.

 

[Signature Page Follows] 

 

 9 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  American Stock Transfer & Trust Company, LLC, as Trustee       By:  /s/
Michael Legregin     Name: Michael Legregin     Title: Senior Vice President    
  RMG Acquisition Corp.       By:  /s/ Robert S. Mancini     Name: Robert S.
Mancini     Title: Chief Executive Officer

 

[Signature Page to Investment Management Trust Agreement]

 

 10 

 

 

SCHEDULE A

 

Fee Item  Time and method of payment  Amount  Trustee Services – (Two Years/
Set-up & Administration Fee)  Initial closing of Offering by wire transfer. 
$7,500            Transaction processing fee for disbursements to Company under
Sections 1(i), 1(j) and 1(k)  Deduction by Trustee from accumulated income
following disbursement made to Company under Section 1  $150            Paying
Agent services as required pursuant to Section 1(i)  Billed to Company upon
delivery of service pursuant to Section 1(i)  $8,500 

 

 11 

 

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attn: [_________]

 

Re: Trust Account No. [          ] Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
RMG Acquisition Corp. (the “Company”) and American Stock Transfer & Trust
Company, LLC (the “Trustee”), dated as of February 7, 2019 (the “Trust
Agreement”), this is to advise you that the Company has entered into an
agreement with [ ] (the “Target Business”) to consummate a business combination
with Target Business (the “Business Combination”) on or about [insert date]. The
Company shall notify you at least forty-eight (48) hours in advance of the
actual date of the consummation of the Business Combination (the “Consummation
Date”). Capitalized terms used but not defined herein shall have the meanings
set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account on [insert date],
and to transfer the proceeds into a segregated account held by you on behalf of
the Beneficiaries to the effect that, on the Consummation Date, all of the funds
held in the Trust Account will be immediately available for transfer to the
account or accounts that the Company shall direct on the Consummation Date. It
is acknowledged and agreed that while the funds are on deposit in the trust
checking account at Deutsche Bank Trust Company Americas awaiting distribution,
the Company will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated concurrently with your transfer of funds to the accounts as
directed by the Company (the “Notification”) and (ii) the Company shall deliver
to you (a) [an affidavit] [a certificate] of the Chief Executive Officer of the
Company, which verifies that the Business Combination has been approved by a
vote of the Company’s stockholders, if a vote is held and (b) a written
instruction signed by the Company with respect to the transfer of the funds held
in the Trust Account, including payment of the Deferred Discount from the Trust
Account (the “Instruction Letter”). You are hereby directed and authorized to
transfer the funds held in the Trust Account immediately upon your receipt of
the Notification and the Instruction Letter, in accordance with the terms of the
Instruction Letter. In the event that certain deposits held in the Trust Account
may not be liquidated by the Consummation Date without penalty, you will notify
the Company in writing of the same and the Company shall direct you as to
whether such funds should remain in the Trust Account and be distributed after
the Consummation Date to the Company. Upon the distribution of all the funds,
net of any payments necessary for reasonable unreimbursed expenses related to
liquidating the Trust Account, your obligations under the Trust Agreement shall
be terminated.

 

 12 

 

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in such written instruction as soon thereafter as possible.

 

  Very truly yours,       RMG Acquisition Corp.       By:       Name:     Title:

 

cc: Deutsche Bank Securities Inc.  

 

 13 

 

 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attn: [                   ]

 

Re:          Trust Account No. [            ] Termination Letter

 

Gentlemen:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
RMG Acquisition Corp. (the “Company”) and American Stock Transfer & Trust
Company, LLC (the “Trustee”), dated as of February 7, 2019 (the “Trust
Agreement”), this is to advise you that the Company has been unable to effect a
business combination with a target business within the time frame specified in
the Company’s Amended and Restated Certificate of Incorporation, as described in
the Company’s Prospectus relating to the Offering. Capitalized terms used but
not defined herein shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account on [          ], 20[ ] and to
transfer the total proceeds into a segregated account held by you on behalf of
the Beneficiaries to await distribution to the Public Stockholders. The Company
has selected [         ]1 as the record date for the purpose of determining the
Public Stockholders entitled to receive their share of the liquidation proceeds.
You agree to be the Paying Agent of record and, in your separate capacity as
Paying Agent, agree to distribute said funds directly to the Company’s Public
Stockholders in accordance with the terms of the Trust Agreement and the Amended
and Restated Certificate of Incorporation of the Company. Upon the distribution
of all the funds, net of any payments necessary for reasonable unreimbursed
expenses related to liquidating the Trust Account, your obligations under the
Trust Agreement shall be terminated, except to the extent otherwise provided in
Section 1(i) of the Trust Agreement.

 

  Very truly yours,       RMG Acquisition Corp.       By:       Name:     Title:

 

cc: Deutsche Bank Securities Inc.  



 



 



1 24 months from the closing of the Offering.

 

 14 

 

 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attn: [_________]

 

Re: Trust Account No. [            ] Payment Withdrawal Instruction

 

Gentlemen:

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
RMG Acquisition Corp. (the “Company”) and American Stock Transfer & Trust
Company, LLC (the “Trustee”), dated as of February 7, 2019 (the “Trust
Agreement”), the Company hereby requests that you deliver to the Company $[ ] of
the interest income earned on the Property as of the date hereof. Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.

 

The Company needs such funds to pay for either (i) expenses relating to the
administration of the Trust Account or (ii) the tax obligations as set forth on
the attached tax return or tax statement. In accordance with the terms of the
Trust Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  Very truly yours,       RMG Acquisition Corp.       By:       Name:     Title:

 

cc: Deutsche Bank Securities Inc.  

 

 15 

 

 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attn: [                   ]

 

Re:          Trust Account No. [           ] Stockholder Redemption Withdrawal
Instruction

 

Gentlemen:

 

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
RMG Acquisition Corp. (the “Company”) and American Stock Transfer & Trust
Company, LLC (the “Trustee”), dated as of February 7, 2019 (the “Trust
Agreement”), the Company hereby requests that you deliver to the redeeming
Public Stockholders of the Company $[              ] of the principal and
interest income earned on the Property as of the date hereof into a segregated
account held by you on behalf of the Beneficiaries. Capitalized terms used but
not defined herein shall have the meanings set forth in the Trust Agreement.

 

The Company needs such funds to pay its Public Stockholders who have properly
elected to have their shares of Common Stock redeemed by the Company in
connection with a stockholder vote to approve an amendment to the Company’s
amended and restated certificate of incorporation that would affect the
substance or timing of the Company’s obligation to redeem 100% of its public
shares of Common Stock if the Company has not consummated an initial Business
Combination within such time as is described in the Company’s amended and
restated certificate of incorporation. As such, you are hereby directed and
authorized to transfer (via wire transfer) such funds promptly upon your receipt
of this letter into a segregated account held by you on behalf of the
Beneficiaries.

 

  Very truly yours,       RMG Acquisition Corp.       By:       Name:     Title:

 

cc: Deutsche Bank Securities Inc.  

 

 16 

 

